—Appeal from a judgment of the Supreme Court (Brown, J.), entered August 11, 1993 in Saratoga County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
The arguments asserted by petitioner in support of his claim for habeas corpus relief could have been raised on direct appeal or by way of a CPL article 440 motion. Therefore, such relief is not a proper remedy in this case and we see no reason to depart from traditional orderly procedure. Finally, habeas corpus relief is inappropriate because even if petitioner’s claim that he had been tried twice for the same crime in Family Court and County Court had merit, he would not be entitled to immediate release from custody. If Family Court’s judgment was annulled, petitioner would continue to be lawfully confined pursuant to County Court’s judgment.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.